Case 1:21-cr-00064-PAC Document 15 Filed 04/27/21 Page 1of1

Case 1:21-cr-00064-PAC Document 14 Filed 04/22/21 Page 1 of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew 's Plaza
New York, New York 10007

April 22,2021
BY ECF
Hon. Paul A. Crotty “fe tI rar,
United States District Judge af , " 2yivekt
Southern District of New York / ke yh, 4 A papavtl é jue "

500 Pearl St. Fw. 9 teeth Ay Arphtah

New York, New York 10007

Re: United States y. Sadick Edusei Kissi, 21 Cr. 64 (PAC) Vo;

Dear Judge Crotty:

The Government submits this letter jointly on behalf of the parties to request an
adjournment of the conference currently scheduled for April 26, 2021. The Government has
commenced discussions with defense counsel regarding a possible disposition in this case and
those discussions remain ongoing at this time. The parties therefore request a two-month
adjournment to June 25, 2021 to perm t the defendant to continue to review discovery with his
counsel and for the parties to continue their discu ssions regarding a pre-trial disposition in this
matter. For those reasons, the Government also respectfully requests, with the defendant's
consent, that time be excluded in this case until June 25,2021.

Very truly yours,

AUDREY STRAUSS
United States Attorney

by: lily
Mitzi S. Steiner / Sagar K. Ravi

Assistant United States Attorneys
(212) 637-2284 /2195

 

CC: Raoul Zaltzberg, Esq.
